                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 NORTHERN VALLEY REGIONAL
 BOARD OF EDUCATION,
                                                                Civil Action No. 18-8840
         Plaintiffs,
                                                                        ORDER
                 v.

 T.P. o/b/o A.P.,

         Defendant.


        THIS MATTER comes before the Court by way of Plaintiff Northern Valley Regional

Board of Education’s (“Plaintiff”) unopposed Motion for Default Judgment pursuant to Federal

Rule of Civil Procedure 55(b), ECF No. 12, against Defendant T.P., on behalf of A.P., a minor;

        and it appearing that before entering a default judgment, the Court must determine: (1)

whether it has jurisdiction over the action and the parties, see Animal Sci. Prods., Inc. v. China

Nat’l Metals & Minerals Imp. & Exp. Corp., 596 F. Supp. 2d 842, 848 (D.N.J. 2008), and (2)

whether the plaintiff’s complaint sufficiently pleads a cause of action, see Chanel, Inc. v.

Gordashevsky, 558 F. Supp. 2d 532, 536 (D.N.J. 2008);

        IT IS on this 16th day of December, 2019;

        ORDERED that Plaintiff’s Motion for Default Judgment, ECF No. 12, is hereby DENIED

without prejudice to refile; and it is further

        ORDERED that any renewed motion shall include a brief that sets forth why Plaintiff

believes they are entitled to relief on the merits under the Individuals with Disabilities Education

Improvement Act, 20 U.S.C. § 1400 et seq., associated federal regulations, and corresponding state

law, N.J.S.A. § 18A:46-1 et seq.; and it is further



                                                  1
       ORDERED that Plaintiff show cause why the Complaint should not be dismissed as moot,

since A.P., a senior at Plaintiff’s Old Tappan High School as of May 2018, see ECF No. 1 ¶ 3, has

likely graduated, and the only relief sought is declaratory, see id. at 22-23.



                                                       /s Madeline Cox Arleo___________
                                                       MADELINE COX ARLEO
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
